Citation Nr: 0006473	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  92-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 death pension 
benefits in the amount of $3,434, to include the issue of 
whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March to October 1942.  
He died in March 1974.  The appellant has been recognized as 
his surviving spouse.  

In May 1992 the VA Regional Office (RO) Cleveland, Ohio, 
Committee on Waivers and Compromises denied entitlement to 
waiver of recovery of an overpayment of Section 306 death 
pension benefits, in the amount of $3,434.  The appellant 
appealed from that decision maintaining, in part, that the 
overpayment had not been properly created and she did not owe 
the amount of the overpayment.  The case was before the Board 
of Veterans' Appeals (Board) in November 1994 and September 
1995 when it was remanded for further action.  A supplemental 
statement of the case was issued to the appellant in April 
1996.  The case is again before the Board for further 
appellate consideration.

The Board noted in the November 1994 remand that it appeared 
the appellant might be claiming entitlement to special 
monthly pension benefits and that matter was referred to the 
regional office for appropriate clarification/action.  In 
January 1996 the regional office wrote to the appellant and 
asked her whether she had withdrawn her claim for special 
monthly pension benefits.  Later in January 1996 the 
appellant advised the regional office that she had withdrawn 
her claim for special monthly pension benefits and did not 
wish to have that issue considered as part of her appeal.  
Thus, that matter is no longer in an appellate status.  
38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of the protected rate 
of Section 306 death pension benefits of $101 per month as 
surviving spouse of the veteran for several years based on 
her report that her only income consisted of Social Security 
benefits.

3.  In December 1989 the appellant reported that her only 
income was Social Security benefits of $440.80 per month and 
that she had unreimbursed medical expenses for 1989 totaling 
$1,490.  

4.  In October 1991 the regional office determined that the 
appellant had $3,055 in interest income during 1989.  

5.  In November 1991 the regional office terminated the 
appellant's award of Section 306 death pension effective 
January 1, 1989, due to excessive net worth.  This action 
resulted in the overpayment in question.  She was later 
informed that her income for 1989 was also excessive. 

6.  The evidence does not establish that the appellant's 1989 
net worth was excessive or that her countable income for 1989 
was in excess of $7,697.


CONCLUSION OF LAW

The net worth of the appellant for 1989 did not constitute a 
bar to Section 306 death pension.  Her countable income for 
1989 did not exceed the statutory limit for continued 
entitlement to Section 306 death pension.  Accordingly, her 
death pension was not properly terminated effective in 
January 1989 and the overpayment was not properly created.  
38 U.S.C.A. § 543 as constituted on December 31, 1978; 38 
U.S.C.A.§ 5107 (West 1991); 38 C.F.R. §§ 3.26, 3.260, 3.262, 
3.263(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant had been in receipt of 
the protected rate of Section 306 death pension of $101 per 
month as surviving spouse of the veteran for several years.  
Her awards had been based on her reports that her only income 
consisted of Social Security benefits.

In late 1991 the regional office advised the appellant that 
they were aware that in 1989 she had received $3,050 in 
interest.  The regional office calculated that the appellant 
had a net worth of $61,000 (based on their assumption that 
she was receiving 5% interest).  Accordingly, the regional 
office determined that the appellant's net worth was bar to 
receipt of Section 306 death pension and her benefits were 
terminated effective in January 1989.  This action resulted 
in her being charged with the overpayment in question.  It 
was also held that her countable income for 1989 exceeded the 
limit for continued entitlement to Section 306 death pension. 

The appellant later requested a waiver of recovery of the 
overpayment and also maintained that the overpayment had not 
been properly created and that she did not owe the amount of 
the overpayment.  In May 1992 the regional office Committee 
on Waivers and Compromises denied her request for waiver of 
recovery of the indebtedness and this appeal ensued.  

The law provides for consideration of the corpus of the 
estate of a claimant in determining entitlement to pension.  
Payment of pension is not permitted where the claimant's 
estate is such that under all the circumstances, including 
consideration of his or her income, it is reasonable that 
some part of the corpus be consumed for the claimant's 
maintenance.  38 U.S.C.A. § 543, as constituted on December 
31, 1978; 38 C.F.R. § 3.263.

The rate of Section 306 death pension to which a surviving 
spouse with no dependents was entitled on December 31, 1978, 
could be continued if her countable income for 1989 was 
$7,697 or less.  38 C.F.R. § 3.26.  

In determining annual income for purposes of Section 306 
death pension, payments of any kind or from any source are 
counted as income unless specifically excluded.  Income is 
counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§  3.252, 
3.260.

In determining income for Section 306 death pension, 
10 percent of Social Security and other retirement payments 
received by a surviving spouse is excluded.  The remaining 
90 percent is counted income as received.  38 C.F.R. 
§ 3.262(e)(f).

For purposes of Section 306 death pension, there will be 
excluded unreimbursed amounts paid by the surviving spouse 
for unusual medical expenses.  Unreimbursed amounts which 
exceed 5 percent of the surviving spouse's reported annual 
income are considered unusual.  38 C.F.R. § 3.262.

In this case, although the regional office calculated that 
the appellant had a net worth of $61,0000 based on the 
receipt of interest of some $3050 in 1989, the record does 
not reflect that the appellant has ever confirmed that amount 
of net worth for 1989.  The claims file is devoid of any 
evidence as to the nature or amount of any assets for the 
appellant, even though such confirmation was specifically 
sought in past Board remands.  The VA has to document that 
the appellant has such assets; it is not her responsibility 
to prove that she does not have such assets.  On her January 
1992 financial status report she listed only $500 cash on 
hand in addition to the home in which she resided.  In short, 
the current record is insufficient to establish that the net 
worth of the appellant was a bar to the receipt of Section 
306 death pension in 1989.  Accordingly, her award should not 
have been terminated based on excessive net worth.

On the appellant's eligibility verification report dated in 
December 1989, she reported that her Social Security benefits 
were $440.80 per month or $5,289.60 per year.  After 
deduction of 10 percent, the net amount of her Social 
Security benefits for VA purposes was $4,760 per year.  When 
the reported interest of $3,055 is added, the result is 
$7,815 for 1989.  However, the appellant also indicated on 
her December 1989 eligibility verification report that she 
had had unreimbursed medical expenses of $1,490 during that 
year.  The deductible portion of the unreimbursed medical 
expenses is $1,083 (5 percent of $8,344 or $417 subtracted 
from $1,490).  When the deductible portion of the 
unreimbursed medical expenses is subtracted from the 
appellant's income of $7,815, the result is $6,732, which is 
well below the maximum of $7,697 for continued entitlement to 
Section 306 death pension for a surviving spouse with no 
dependents that was effective for 1989.  

Thus, based on the evidence of record, it is apparent that 
the appellant's net countable income for VA purposes did not 
exceed the statutory limit for continued entitlement to 
Section 306 death pension benefits for 1989 and her award of 
Section 306 death pension should not have been terminated 
effective in January of that year due to excess income.  
38 C.F.R. §§ 3.26, 3.260, 3.262.  Since the overpayment of 
Section 306 death pension benefits was not properly created, 
the issue of waiver of the overpayment is moot.  In arriving 
at its decision in this case the Board has resolved all doubt 
in favor of the appellant.  38 U.S.C.A. § 5107.


ORDER

The appellant's Section 306 death pension was not properly 
terminated effective in January 1989 due to excessive net 
worth or income.  The overpayment of Section 306 death 
pension was therefore not properly created.  The appeal is 
granted.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

